IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JASON MORRIS,                         §
                                        §
        Defendant-Below                 §   No. 19, 2017
        Appellant,                      §
                                        §   Court Below: Superior Court
        v.                              §   of the State of Delaware
                                        §
  STATE OF DELAWARE,                    §   Cr. ID No. 0908008897 (K)
                                        §
        Plaintiff-Below                 §
        Appellee.                       §

                          Submitted: October 4, 2017
                          Decided:   October 18, 2017

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                 ORDER

      This 18th day of October, 2017, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Superior Court should be affirmed on the basis and for the

reasons stated in its December 12, 2016 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice